DETAILED ACTION
	Examiner acknowledges receipt of the reply and terminal disclaimer filed 12/27/2021, in response to the non-final office action mailed 6/25/2021.
Claims 21-39 are pending. Claims 23 and 31-39 remain withdrawn from further prosecution for the reasons made of record. 
Claims 21, 22, and 24-30 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Upon further consideration of the claims and claim scope, the instant office action is deemed to be a second non-final office action.

Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,478,474 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Objections- withdrawn
The objection of claims 21 and 25 is withdrawn in view the amendment filed 12/27/2021.

Claim Rejections - 35 USC § 103-  withdrawn
The rejection of claims 21, 22, 24, and 27-29 under 35 U.S.C. 103 as being unpatentable over Leclair et al. (Medical Mycology 48(Suppl. I):S125-S132 (2010)- cited in IDS filed 2/10/2020), in view of Rasi et al. (U.S. 2007/0129292- cited in IDS filed 2/10/2020) and Carvalho et al. (Clinical microbiology and infection 18: 120-125 (2012)), is withdrawn in view the amendment and arguments filed 12/27/2021.
The rejection of claims 21, 22, 24, and 26-29 under 35 U.S.C. 103 as being unpatentable over Leclair et al. (Medical Mycology 48(Suppl. I):S125-S132 (2010)- cited in IDS filed 2/10/2020), in view of Rasi et al. (U.S. 2007/0129292- cited in IDS filed 2/10/2020) and Carvalho et al. (Clinical microbiology and infection 18: 120-125 (2012)), as applied to claims 21, 22, 24, and 27-29 above, and further in view of Konstan (Current Opinion in Pulmonary Medicine 14:567-573 (2008)), is withdrawn in view the amendment and arguments filed 12/27/2021.
The rejection of claims 21, 22, and 24-30 under 35 U.S.C. 103 as being unpatentable over Leclair et al. (Medical Mycology 48(Suppl. I):S125-S132 (2010)- cited in IDS filed 2/10/2020), in view of Rasi et al. (U.S. 2007/0129292- cited in IDS filed 2/10/2020), Carvalho et al. (Clinical microbiology and infection 18: 120-125 (2012)) and Konstan (Current Opinion in Pulmonary Medicine 14:567-573 (2008)), as applied to 

Double Patenting- withdrawn
The rejection of claims 21, 22, 24, 25, and 27-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,478,474 (hereinafter “the ‘474 patent”, is withdrawn in view of the terminal disclaimer filed 12/27/2021. 
The rejection of claims 21, 22, and 24-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,478,474 (hereinafter “the ‘474 patent”), in view of Konstan (Current Opinion in Pulmonary Medicine 14:567-573 (2008)), is withdrawn in view of the terminal disclaimer filed 12/27/2021. 
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,478,474 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, filed 12/27/2021, with respect to the above rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made upon further review and consideration of the claims and claim scope.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

35 U.S.C. 112- New Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, and 24-30 are ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating inflammation in a CF patient wherein the inflammation is attributed to/caused by infection associated with CF, does not reasonably provide enablement for treatment of ALL forms of inflammation in a CF patient (e.g., inflammation attributed to a source other than a CF associated infection).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.   This is a new rejection.
In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are 

(1) The nature of the invention and (5) The breadth of the claims:
      	The invention is drawn to method for treating inflammation in a patient affected by cystic fibrosis, comprising administering to the patient in need thereof a pharmaceutical composition comprising Thymosin alpha 1.  
	The instant specification states “the terms "treat" or "treating" bear their usual meaning which includes preventing, prohibiting, alleviating, inhibiting, ameliorating, halting, restraining, slowing or reversing the progression, activation or reduction of the severity of an inflammatory-mediated disease” (p. 7, ll. 25-29).
	
Examiner notes that claims must be given their broadest reasonable interpretation.  Accordingly, the instant claims are deemed to read on treating all forms of inflammation in a patient with cystic fibrosis.  Specifically, the inflammation may be caused by cystic fibrosis and/or have a completely different source of inflammation.  For instance, a skin abrasion or sepsis in a CF patient would be associated with inflammation and not directly caused by cystic fibrosis.  
The Merck manual indicates that there are plethora of inflammations (see Merck manual, Inflammation enclosed).  The art recognizes that there are countless different inflammatory conditions, disorders and diseases, but does not provide how to determine the individuals who are susceptible to these inflammation, inflammatory disorders, and disorder or condition characterized by inflammation.
(2) The state of the prior art:

Abdulkhaleq et al. (Veterinary world 11: 627-635 (2018)) teach the Latin word “inflammare” (to burn) (de oliveira). Inflammation is one of the most central processes required in defense of animal cells against certain injuries or microbial infections. Nevertheless, inflammation regularly progresses to acute or chronically (p. 627). Chronic inflammation is caused due to a variety of diseases including neurodegenerative disorders, cancer, and cardiovascular diseases.   Id.  An inflammatory response involves leukocytes cells such as macrophages, neutrophils, and lymphocytes, also known as inflammatory cells. In response to the inflammatory process, these cells release specialized substances which include vasoactive amines and peptides, eicosanoids, proinflammatory cytokines, and acute-phase proteins, which mediate the inflammatory process by preventing further tissue damage and ultimately resulting in healing and restoration of tissue function (abstract).  Although inflammation is very important in the elimination of pathogens and other causes of inflam-mation, a prolonged inflammatory process has been shown to results in chronic disease processes that may eventually result in organ failure or damage. Thus, limiting the inflammatory process by the use of anti-inflammatory agents is important in controlling this process and limiting its course. However, while a handful of synthetic anti-inflammatory agents exist, they all seem to have adverse effects with prolonged usage (p. 632).

The Merck manual (Merck Manual, accessed 2/4/22 at URL merckmanuals.com/professional/pediatrics/cystic-fibrosis-cf/cystic-fibrosis?query=cystic fibrosis#, pp.1-16 (Aug. 2021)) indicates that 	cystic fibrosis is an 
Cystic fibrosis is carried as an autosomal recessive trait by about 3% of the white population. The responsible gene has been localized on the long arm of chromosome 7. It encodes a membrane-associated protein called the cystic fibrosis transmembrane conductance regulator (CFTR). The most common gene variant, F508del, occurs in about 85% of CF alleles; > 2000 less common CFTR variants have been identified.  Id.  CFTR is a cyclic adenosine monophosphate (cAMP)–regulated chloride channel, regulating chloride, sodium, and bicarbonate transport across epithelial membranes. A number of additional functions are considered likely. Disease manifests only in homozygotes. Heterozygotes may show subtle abnormalities of epithelial electrolyte transport but are clinically unaffected.  Id.  Although the lungs are generally histologically normal at birth, most patients develop pulmonary disease beginning in infancy or early childhood. Mucus plugging and chronic bacterial infection, accompanied by a pronounced inflammatory response, damage the airways, ultimately leading to bronchiectasis and respiratory insufficiency. The course is characterized by episodic exacerbations with infection and progressive decline in pulmonary function (p. 2).  Id.
Cantin et al. (Journal of cystic fibrosis 14:419-430 (2015)) teach that lung disease is the major cause of morbidity and mortality in patients with cystic fibrosis (CF) (abstract). Although CF lung disease is primarily an infectious disorder, the associated inflammation is both intense and ineffective at clearing pathogens.  No other lung disease is known to induce such an early, sustained and intense inflammatory process as seen in the CF airway. Individuals with CF also suffer from an intense systemic inflammation characterized by increased serum acute phase reactants, high antibody titers to numerous exogenous and endogenous antigens, a high incidence of ileitis including Crohn's disease, atopy and heightened Th2 responses (p. 420).  Persistent high-intensity inflammation leads to permanent structural damage of the CF airways and impaired lung function that eventually results in respiratory failure and death. Several defective inflammatory responses have been linked to cystic fibrosis transmembrane conductance regulator (CFTR) deficiency including innate and acquired immunity dysregulation, cell membrane lipid abnormalities, various transcription factor signaling defects, as well as altered kinase and toll-like receptor responses. The inflammation of the CF lung is dominated by neutrophils that release oxidants and proteases, 
Pierluigi et al. (Ann. N.Y. Acad. Sci. 1194:1-5 (2010)) teach that the peripheral immune system can promote either immunity or tolerance when presented with new antigens. Dendritic cells (DCs) have a crucial role in determining immune outcomes by acquiring antigens, collating environmental cues, and then becoming cells that are either potent stimulators or suppressors of T-cell responses (p. 1).  Regulatory T cells are characterized by high-level surface CD25 and intracellular forkhead family transcription factor (FoxP3) expression. Diverse types of Treg cells, with disparate and multiple functions have been discovered. Natural Treg cells are selected by high-avidity interactions in the thymus, whereas inducible, adaptive Foxp3+CD4+ Treg cells develop outside the thymus during chronic inflammation.  Induced Treg cells are essential in mucosal immune tolerance and in the control of severe chronic allergic inflammation, and most likely are one of the main barriers to the eradication of tumors, whereas natural Treg cells are thought to prevent autoimmunity and raise the activation threshold for all immune responses.  Id.  
Thymosin α1 (Tα1) is a naturally occurring thymic peptide produced in small amounts in several peripheral lymphoid and nonlymphoid tissues, the highest concentrations of Tα1 are found in the thymus.  Prepared as a 28mer synthetic amino-TLR2) and TLR9 by murine DCs and activated NF-kB and JNK/p38/AP-1 pathways. Studies with human DC confirmed this finding and further showed that Tα1 upregulated the expression of TLR2 by myeloid or conventional DC (cDC) and of TLR9 by plasmacytoid dendritic cells (pDC).  Id.  The immunomodulatory effects of Tα1 on DCs correlated with a therapeutic effect of the peptide in experimental fungal or viral infections.  Id.  
Studies have indicated that has an ability to affect the debt balance between inflammatory/anti-inflammatory NF-ĸB pathways in DCs (p. 3).  NF-ĸB is a family of seven structurally related transcription factors that play a central role in the stress response and inflammation by controlling gene network expression.  Although the NF-ĸB subunits are ubiquitously expressed, their actions are regulated in a cell type and stimulus-specific manner, allowing for a diverse spectrum of effects. Id.  
NF-ĸB can be induced by the so-called “canonical” and “noncanonical” pathways, leading to distinct patterns in the individual subunits activated and downstream genetic responses produced.   Id.  Although much attention has been focused on the pro-inflammatory signaling of canonical NF-ĸB, recent data indicate that noncanonical NF-ĸB could have opposing roles, limiting canonical NF-ĸB activity, inducing indoleamine 
Carvalho et al. (Clinical microbiology and infection 18: 120-125 (2012)- previously cited) is a review article discussing immunotherapy of aspergillosis (fungal infection).  Thymosin alpha 1 (Tα1), a naturally occurring thymic peptide, which is approved in 30 countries for the treatment of a number of viral infections and as an immune adjuvant, has been found to promote maturation of and cytokine production by dendritic cells (DCs) via toll-like receptor (TLR) signaling. By controlling the balance between the activity of immunogenic and tolerogenic DCs, Tα1 acted as an endogenous immune regulator that was capable of inducing protective immunity to A. fumigatus. (p. 123).  In effect, Tα1 was found to induce enzyme indoleamine-2,3-dioxygenase (IDO) expression and production of kynurenines, thereby imprinting a tolerogenic programme into inflammatory DCs. Thus, instructive immunotherapy (therapy based on the instruction/education of specific cell types) with Tα1 targeting IDO-competent DCs could allow for balanced control of inflammation and tolerance in aspergillosis.  Id.  
	
(3) The relative skill of those in the art:
          The relative skill of those in the art treating inflammation and cystic fibrosis is high.  Knowledge of cystic fibrosis, inflammation, course of the disease, routes of administration, and dosing are necessary- as such, it is clear that this is a highly skilled 

(4) The predictability or unpredictability of the art:
The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
As noted above, the instant claims are broadly construed to encompass inflammation directly associated/caused by cystic fibrosis as well as all other forms of inflammation generally occurring within a CF patient.  Since the activity is based on determining the patient population that is susceptible to all forms of inflammation, the predictability in the art is low. This is due to the fact that the art has recognized that there are plethora of different inflammation, but does not provide how to determine the individuals who are susceptible to any disorder, condition or disease list provided by the Merck manual.  There are too many variables between the patient populations and multiple forms of inflammation affecting numerous parts of the body, thus, it clearly shows the unpredictability of the art.   
	
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:

The instant specification states “the terms "treat" or "treating" bear their usual meaning which includes preventing, prohibiting, alleviating, inhibiting, ameliorating, halting, restraining, slowing or reversing the progression, activation or reduction of the severity of an inflammatory-mediated disease” (p. 7, ll. 25-29).  As indicated above, claims must be given their broadest reasonable interpretation.  In this instance, the claim scope encompasses all forms of inflammation that would occur in a CF patient generally.
An in vitro cell assay using a CF epithelial cell line indicated that Tα1 increased expression of cystic fibrosis transmembrane conductance regulator (CFTR) and acts as a potentiator by increased and the functional activity of ΔF508-CFTR in CF cells (Figs. 2-3).  
The specification indicates that pharmacological correction of the ion channel defect by targeting of mutant  CFTR, or alternative ion channels that may compensate for CFTR dysfunction, has long been considered as an alternative approach for a causal therapy of CF.   TMEM16A, and ion channel, is associated with calcium-dependent  in vitro assay indicated that Tα1, either alone or in combination with ivacaftor, was able to increase CFTR expression that was comparable to that of lumacaftor (a CFTR corrector).
In a cystic fibrosis mouse model, mice were administered Aspergillus fumigatus and fungal infection and associated inflammation was assessed. Sustained and persistent inflammatory response characterized by neutrophil and eosinophils in mouse lungs was evaluated (p. 16 and Fig. 6).  Infected mice were treated with 200 µg/kg/i.p. Tα1 daily and showed decreased low goal inflammatory cell recruitment and lung pathology (p. 16).  Following Tα1 treatment, Aspergillus infected CF mice exhibited a decrease in IL-1α and IL-1β, as well as an increase in the level of the inflammatory blocking cytokine IL-1RA (p. 17).  The specification further indicates that Tα1 decreased Th17 (decreased levels of IL-17A and of the Th17 transcription factor Rorc), Th2 (low IL-4 and Gata3) cell activation while promoting both Th1 (increased IFN-γ and Tbet) and Treg (increased IL-10 and Foxp3) cell activity.  These results indicate that Tα1 is an activator of the anti-inflammatory Th1/Treg axis in CF while restraining the activation of inflammatory Th17/Th2 cells (p. FIG. 9).  

 (8) The quantity of experimentation necessary:
In order to treat inflammation, a dosage, the subject and regimen must be identified. In order to ameliorate all forms of inflammation (regardless of infection status) that occur within a CF patient, the end point of the treatment also needs to be identified. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”

In order to overcome the instant rejection, examiner recommends that applicant amend the claims in a manner which indicates a causal connection between a cystic fibrosis associated infection and inflammation in the patient.

Closest prior art
The closest prior to the instant claims is Cantin et al. (Journal of cystic fibrosis 14:419-430 (2015)).  The teachings of Cantin et al. art taught above, discussing that cystic fibrosis is associated with chronic inflammation.
Cantin et al. do not explicitly or implicitly teach the use of thymosin alpha 1 in cystic fibrosis patients.  


Conclusion
No claims are allowed.  Claims 21-39 are pending. Claims 23 and 31-39 are withdrawn. 
Claims 21, 22, and 24-30 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654